Citation Nr: 0114096	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for loss of vision in 
the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty training from June to December 
1963, and from January to April 1977.  He also had periods of 
inactive duty training, including a period from October 4 to 
5, 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2000 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  In the decision, the RO concluded that 
new and material evidence had not been presented to reopen a 
claim for service connection for loss of vision in the right 
eye.  

A hearing was held at the RO in January 2001 before the 
undersigned Member of the Board.  At that time, the veteran 
presented additional items of evidence, along with a written 
waiver of his right to have the RO consider that evidence.


FINDINGS OF FACT

1.  The veteran's claim for service connection for loss of 
vision in the right eye was previously denied by the RO in a 
decision of May 1994, and the veteran did not file an appeal.

2.  The additional evidence received since the previous 
decision is new, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim.

3.  The veteran's current loss of vision of the right eye is 
due to a traumatic cataract which resulted from an injury to 
the eye during a parachute jump accident in October 1980.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for loss of vision in the right 
eye is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).

2.  Loss of vision of the right eye was incurred due to an 
injury during inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991& Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  Service connection 
may be granted for disability due to disease or injury 
incurred in or aggravated by active duty for training, or for 
injury incurred during inactive duty training.  See 
38 U.S.C.A. §§ 101(24), 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

The veteran's claim for service connection for a right eye 
disorder was previously denied by the RO in May 1994, and the 
veteran did not appeal.  Therefore, that decision became 
final.  The evidence which was of record at that time 
included the veteran's available service medical records 
which showed that he sustained multiple orthopedic injuries 
during a parachute jump accident on October 4, 1980, but did 
not contain any references to an injury to the eye.

Also of record were outpatient medical treatment records from 
the VA dated in 1993 and 1994 showing treatment for a right 
eye disorder.  A consultation sheet dated in July 1993 shows 
that the veteran reported a history of progressive loss of 
vision since an accident and injury in October 1980.  The 
provisional diagnosis was decreased vision.  The veteran was 
referred for an ophthalmology examination.  A VA 
ophthalmology treatment record dated in October 1993 shows 
that the veteran complained of having decreased vision since 
an accident in 1980.  He reported that he had trauma to the 
right side of the head and was unconscious.  Following 
examination, the diagnosis was probable traumatic appearing 
cataract OD [right eye].  

In the rating decision of May 1994, the RO noted that the 
veteran's service medical records were negative for 
references to an injury of the right eye.  Accordingly, 
service connection was denied for that disorder.  The veteran 
filed a notice of disagreement with that decision, and a 
statement of the case was issued in January 1995, but the 
veteran did not perfect an appeal.  Additional evidence was 
subsequently submitted.  A VA operative note dated in August 
1994 shows that the preoperative and post operative diagnoses 
were "trauma cat OD."  The RO confirmed the denial in a 
supplemental statement of the case issued in July 1995.  
Again, no substantive appeal was submitted.  

In March 2000, the veteran requested that his claim be 
reopened.  The RO denied that request, and the veteran 
perfected this appeal.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the duty to assist the 
veteran with development of evidence and notify him of the 
evidence required to substantiate his claim has been met.  
Third, if the duty to assist and notify has been satisfied, 
then the merits of the claim may be evaluated.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363  (Fed. Cir. 1998).

The additional evidence which has been presented since the 
previous decision by the RO includes testimony given by the 
veteran during a hearing held before the undersigned Member 
of the Board in January 2001.  He testified that in October 
1980 he was a member of a special forces unit and was engaged 
in an exercise involving jumping out of helicopters at 800 
feet.  He said that his parachute did not fully open, and he 
hit the ground at about 40 miles per hour.  He indicated that 
the side of his helmet hit him on the anterior portion of his 
skull just to the side of his right eye.  He recounted that 
he complained of blurry vision at that time, but was told 
that it was to be expected after such a blunt trauma injury.  
He said that his left eye regained it's focus, but the right 
eye never did.  He further recounted that he was later 
diagnosed as having a traumatic cataract of the right eye, 
and his doctors advised him that his retina must have became 
detached during the accident in service.  

The additional evidence which has been presented also 
includes an additional VA medical record pertaining to the 
right eye.  The report of an operation performed in August 
1994 (printed in December 2000) shows that the veteran 
underwent removal of a cataract with insertion of a lens.  
The preoperative diagnosis was visually significant cataract, 
right eye.  The postoperative diagnosis was same and old 
retinal hemorrhage in the right eye status post trauma 
fifteen years ago.  

With consideration of the foregoing credible testimony 
regarding an injury to the right eye during inactive duty 
training, and the competent medical evidence associating the 
veteran's current eye disorder with such an injury, the Board 
concludes that the additional evidence is new and that it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  See 
Molloy v Brown, 9 Vet. App. 513 (1996), in which the Court 
held that a medical opinion that the veteran's alleged back 
injury in service could be a contributing factor to his 
current symptomatology was new and material evidence to 
support reopening of his service connection claim.

Therefore, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Accordingly, the Board concludes that new and 
material evidence has been submitted and the claim for 
service connection for a right eye disorder has been 
reopened.  38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted to reopen the claim, the Board must then determine 
whether the duty to assist the veteran in development of his 
claim has been met.  During the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO previously obtained the veteran's service 
medical records, and post service treatment records.  
Although he has not been afforded a disability evaluation 
examination, the evidence includes VA treatment records which 
show the nature and etiology of his current right eye 
disorder.  The medical evidence contains all necessary 
findings and opinions necessary to resolve the issue on 
appeal.  The veteran has also been afforded a personal 
hearing.

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

As noted above, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active duty for training, or for injury incurred during 
inactive duty training.  See 38 U.S.C.A. §§ 101(24), 1110, 
1131.  After considering all of the evidence which is of 
record, the Board finds that the veteran's current loss of 
vision of the right eye is due to a traumatic cataract which 
resulted from an injury to the eye during a parachute jump 
accident in October 1980.  Although his service medical 
records do not contain any references to an injury to the 
right eye, the parachute jump accident in October 1980 which 
resulted in a fracture of the right hip (for which service 
connection has already been established) is well documented.  
The Board finds that it is consistent that a parachute jump 
accident which resulted in a fracture of the right hip might 
also result in an injury to the right side of the head.  
Moreover, VA opinions contained in the treatment records 
relate the current loss of vision to such an injury.  There 
is no medical opinion which weighs against the claim.  
Although the disorder was not diagnosed until after 
discharge, all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Accordingly, 
the Board concludes that loss of vision of the right eye was 
incurred due to an injury during inactive duty for training.


ORDER

Service connection for loss of vision in the right eye is 
granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

